DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites step d) which includes “passing it between”. It is not clear what “it” is in reference to. It makes the most the sense the term is in reference to the wire but that is not clear. The claim is indefinite as it is not clear what “it” is in reference to. 
Claim 1 recites step d) which includes “at the level of said surface portion”. It is not clear what is required by this phrase. It is unclear if “said surface portion” is in reference to the outer contour surface in step a) or a different surface. Furthermore, it is not clear what “level” is required. Level is orientation specific and it is not clear in this context the orientation that is being used. Level would also normally be understood to mean a mostly flat plane but based on the drawings and subsequent claims this does not appear to be what is intended. For these reasons the claim is indefinite.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey US Pg Pub 2013/0004680 in view of Vagt US Pg Pub 2011/0170977.
Claims 1 and 7: Godfrey teaches a method of making a component by additive manufacturing (Godfrey Abstract and figure 2). The process includes metal powder bed fusion where layers are applied and built (Godfrey [0006]-[0007]). Regarding step a), Godfrey depicts the fabrication process in figure 6 which includes part body 410 and structural bridge device 420 (support material bridge). Structural bridge device 420 connects the part to base block 440 (support plate) and the outer contour surface of the part in contact with structural bridge device 420 is spaced and faces the base block. Regarding step 
In regards to steps b) and c), Godfrey teaches that the base block (support plate) travels with the part until it is appropriate to separate the part from the structural bridge devices and complete fabrication (Godfrey [0040]). Godfrey teaches the base block can be used as a common point of reference when multiple parts are fabricated together (Godfrey [0049]). Godfrey does not teach steps b) and c) as they are claimed. 
Vagt teaches a method of making parts by a powder bed fusion process which includes providing a baseplate, building a portion of the part on top of the base plate, and processing the object into a part (Vagt Abstract and Figure 1). Vagt differs slightly from Godfrey in that the base block in Godfrey is a separate part with multiple intermediate layers whereas Vagt is a single connected piece. However, both are similar in that a connecting portion is used when fabricating multiple parts simultaneously (Godfrey base block and Vagt baseplate [0036]). Both also point out the importance of a common frame of reference for subsequent processing (Godfrey [0049] and Vagt reference mark [0040], [0041], and [0050]-[0052]). Vagt provides more details on the concept including that a reference mark or marks are crucial for later cutting operations in order for the machines to properly position and locate the parts (Vagt clamping [0053] and [0056]). Vagt teaches that the reference mark or marks can be formed by the same layered additive manufacturing process as the main part (Vagt [0052]). Vagt teaches the process including the reference marks gives a part with high manufacturing accuracy and quality (Vagt [0023] and [0044]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the base block of Godfrey by adding a step of creating one or more reference markers to the base block and leaving the base block in contact with the structural bridge 

Claim 2: Godfrey teaches multiple parts can be processed simultaneously (Godfrey [0049]). 
Claim 6: Godfrey includes an extra portion on the structural bridge device which meets the limitation of a “recess” Godfrey figure 4. This recess appears to be at the start or finish location of the cut. 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey US Pg Pub 2013/0004680 in view of Vagt US Pg Pub 2011/0170977 as applied to claim 1 above, further in view of Ryan US Pg Pub 2011/0311389 and Zeng (“Optimization of support structures for selective laser melting”). 
Claims 3 and 4: Godfrey in view of Vagt renders obvious all the limitations of claim 1. Godfrey does not teach through holes and supports for the through holes. 
Ryan teaches forming a turbine blade with a nearly identical outer structure as Godfrey (Ryan figure 2). Ryan additionally teaches open sections of the turbine blade can be formed in order to provide cooling channels during engine operation which allow the parts to operate at higher stresses and temperatures (Ryan figure 9, [0025]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the structure of the part taught by Godfrey by including one or more cooling passages through the part as taught by Ryan in order to allow the parts to operate at higher stresses and temperatures. 
Neither Ryan nor Godfrey teaches support columns in conjunction with a through hole. 
Zeng provides an extensive review of the importance of support structures in additive manufacturing specifically powder bed fusion (Zeng Table of contents and introduction). Zeng in chapter 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the cooling openings taught by Ryan to further include the proper support features in order to prevent distortion and induced thermal stress in the part. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Godfrey US Pg Pub 2013/0004680 in view of Vagt US Pg Pub 2011/0170977 as applied to claim 1 above, further in view of Inoue US 8,267,683.
Claim 5: Godfrey in view of Vagt renders obvious all the limitations of claim 1. Godfrey only depicts a base block with a parallel connection surface to the part (Godfrey figs 7-9). Godfrey does teach that the shape of the block is exemplary in those figures and can have other shapes, sizes, or configurations. 
Inoue teaches an additive manufacturing process which includes forming a base (12) figure 7 and a part on top of the base (62) figure 7. The interface between the part and the base is not parallel to either the intermediary support (12) or the holding mechanism (10). Inoue teaches that the specific intended use of the taught additive manufacturing process is for dental implants (Inoue Background Art col 1), however the additive manufacturing process is flexible and other shapes and designs can be implanted. Inoue teaches that the base/part structure depicted in figure 7 is advantageous for improving the surface smoothness of a part while eliminating or reducing the complexing of a post fabrication surface treatment (Inoue col 3 lines 10-14). Surface smoothness is important for any part produced by additive manufacturing because an uneven or marked surface increases corrosion and cracking sites. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J KACHMARIK/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736